UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, 2008 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Energy King,Inc. (Exact name of registrant as specified in its charter) Nevada 0-27454 20-3161375 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4455 Lamont Street, Suite3, San Diego, CA92109 (Address of principal executive offices) (858) 272-6600 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x On May 12, 2008 there were 107,812,850 shares of Registrant’s common stock, $.001 par value, issued and outstanding. Transitional Small Business Disclosure Format: Yes oNo x INDEX TO FINANCIAL STATEMENTS Financial Page Number CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2008 (UNAUDITED) AND DECEMBER 31, 2007 F-2 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2008 AND 2007 (UNAUDITED) F-3 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2008 (UNAUDITED) F-4 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2008 AND 2007 (UNAUDITED) F-5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2008 (UNAUDITED) F-6 - F-16 F-1 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2008 (Unaudited) December31, 2007 (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 267,754 $ 1,510,874 Accounts receivable, less allowance for doubtful accounts of $12,000 and $12,000, respectively 491,459 168,231 Other receivables 292,746 215,976 Inventories 1,060,954 623,607 Prepaid expenses 256,827 277,386 Total current assets 2,369,740 2,796,074 Property and equipment, net 707,414 645,628 Goodwill 8,705,885 4,735,263 Intangible assets, net 199,257 76,411 Other assets, primarily deposits 328,031 108,738 Total assets $ 12,310,327 $ 8,362,114 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 1,803,932 $ 1,115,513 Accrued expenses 1,395,199 1,075,300 Current portion of notes payable and long-term debt 1,310,619 922,096 Customer deposits and deferred revenue 623,949 374,926 Total current liabilities 5,133,699 3,487,835 Notes payable and long-term debt, net of current portion 7,673,984 4,352,572 Total liabilities 12,807,684 7,840,407 Commitments and contingencies — — STOCKHOLDERS’ EQUITY: Preferred stock, authorized 5,000,000 shares: $.01 par value, 975,086 and 975,086 shares issued and outstanding, respectively 9,751 9,751 $10.00 par value, 23,000 and 23,000 shares issued and outstanding, respectively 230,000 230,000 Common stock, authorized 500,000,000 shares, $.001 par value; 107,812,850 and 105,412,850 shares issued and outstanding, respectively 107,813 105,413 Additional paid-in capital 2,574,039 2,413,239 Accumulated deficit (3,418,960 ) (2,236,696 ) Total stockholders’ equity (497,357 ) 521,707 ) Total liabilities and stockholders’ equity $ 12,310,327 $ 8,362,114 The accompanying notes are an integral part of these consolidated financial statements. F-2 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2008 2007 Revenues, net $ 2,827,951 $ 3,086,998 Cost of services 1,972,509 1,707,075 Gross profit 855,442 1,379,923 Selling, general and administrative expenses 1,795,377 1,247,220 Operating income (loss) (939,935 ) 132,703 Other income (expense) Interest income 4,681 348 Other income 1,361 16 Interest expense (245,586 ) (72,362 ) Total other income (expense) (239,544 ) (71,998 ) Income (Loss) before income taxes (1,179,479 ) 60,705 Income tax expense 2,785 3,039 Net Income (Loss) $ (1,182,264 ) $ 57,666 Income (Loss) per share: Basic and diluted $ (.01 ) $ .00 Shares used in computing income (loss) per share: Basic 106,116,147 98,548,618 Diluted 106,116,147 98,548,618 The accompanying notes are an integral part of these consolidated financial statements. F-3 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For The Three Months Ended March 31, 2008 and The Year Ended December 31, PreferredStock CommonStock AdditionalPaid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2006 998,086 $ 239,751 98,548,618 $ 98,549 $ 856,207 $ (1,216,732 ) $ (22,225 ) Common stock issued in debt reduction — — 5,440,000 5,440 1,149,495 — 1,154,935 Common stock issued pursuant to acquisition of Barnett assets — — 600,000 600 149,400 — 150,000 Common stock issued for services — — 580,091 580 64,431 — 65,011 Value of warrants relating to first closing of convertible debentures — 156,450 — 156,450 Common stock issued pursuant to Trafalgar financing — — 244,141 244 37,256 — 37,500 Net loss — (1,019,964 ) (1,019,964 ) Balance at December 31, 2007 998,086 239,751 105,412,850 105,413 2,413,239 (2,236,696 ) 521,707 Unaudited: Common stock issued for services — — 2,400,000 2,400 160,800 — 163,200 Net loss — (1,182,264 ) (1,182,264 ) Balance at March 31, 2008 998,086 $ 239,751 107,812,850 $ 107,813 $ 2,574,039 $ (3,418,960 ) $ (497,357 ) The accompanying notes are an integral part of these consolidated financial statements. F-4 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (1,182,264 ) $ 57,666 Adjustments to reconcile net income (loss) to net cash provided by operatingactivities— Stock compensation expense 163,200 — Depreciation and amortization expense 54,342 31,750 Changes in operating assets and liabilities, net of effects of acquisitions: Receivables, net (323,227 ) (74,829 ) Inventories (437,347 ) 232 Prepaid expenses and other current assets 20,560 (6,993 ) Accounts payable 688,421 32,559 Accrued expenses 319,899 (9,246 ) Customer deposits and deferred revenue 242,888 86,061 Net cash provided by (used in) operating activities (453,528 ) 117,200 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (265,086 ) (84,720 ) Cash acquired (used) in connection with acquisition (500,000 ) (74,605 ) Other assets — (194,477 ) Net cash (used in) provided by investing activities (765,086 ) (353,802 ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase (decrease) in notes payable and long-term debt (24,506 ) 195,000 Proceeds from conditional stock subscription — — Proceeds from sales of common stock — — Net cash provided by (used in) financing activities (24,506 ) 195,000 NET INCREASE IN CASH AND CASH EQUIVALENTS (1,243,120 ) (41,602 ) CASH AND CASH EQUIVALENTS, beginning of period 1,510,874 337,280 CASH AND CASH EQUIVALENTS, end of period $ 267,754 $ 295,678 Supplemental disclosures of cash flow information: Interest paid $ 162,189 $ 72,362 Income taxes paid $ — $ 800 Non-cash investing and financing activities: Acquisition of Gallagher’s Heating and Air Conditioning, Inc. partially for notes payable $ 3,586,668 $ — Acquisition of Energy King, Inc. Barnett assets partially for common stock $ — $ 150,000 The accompanying notes are an integral part of these consolidated financial statements. F-5 ENERGY KING, INC. AND SUBSIDIARIES NOTES
